Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/3/2020 was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
RE claims 1 and 15, the claims recite “a tool adapter and a method of operating comprising: providing a body having a robot wall, a tool wall, and a side wall extending from the robot wall to the tool wall, a rear opening is formed in the side wall and the tool wall through which a tool element extends to enter or insert a tool hole formed in the body; and rotating a locking member rotatably movable about a central axis relative to the body between an open position in which the locking member permits positioning of the tool element into or out of the tool hole through the rear opening, and a closed position in which the locking member prohibits positioning of the tool element into or out of the tool hole through the rear opening.”
BUIND; Kjell substantially shows “a quick robot arm tool changer having a body (10b) (See Fig. 2b) having a robot wall, a tool wall, and a side wall extending from the robot wall to the tool wall, a rear opening is formed in the side wall and the tool wall through which a tool element (10a) extends to enter or insert a tool hole formed in the body,” but does not specifically teach or suggest “a locking member rotatably movable about a central axis relative to the body between an open position in which the locking member permits positioning of the tool element into or out of the tool hole through the rear opening, and a closed position in which the locking member prohibits positioning of the tool element into or out of the tool hole through the rear opening.”
Figs. 7A, 7B, and 8 of WO ‘488 (see IDS) show a tool wall (134) and a side wall extending from the robot wall to the tool wall, a rear opening (162) (see Fig. 8) is formed in the side wall, but a tool element (160) is not capable of entering or being inserted a tool hole formed in the body; and does not teach or suggest “rotating a locking member rotatably movable about a central axis relative to the body between an open position in which the locking member permits positioning of the tool element into or out of the tool hole through the rear opening, and a closed position in which the locking member prohibits positioning of the tool element into or out of the tool hole through the rear opening.”
RE claim 8, the recited claim is narrower than claim 1 or 15. 
Therefore, claims 1-20 are allowed over the prior art or record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kerestes; Jason A. shows a robotic end effector quick changer.
TOOTHAKER; Calvin discloses a quick release mechanism for tool adapter. 
Zachary; Kyle, Kirst; Rudi, and Rizk; Nabil Michael provide safety and automatic tool changer.
Lundberg; Ivan displays a motor with gears to rotate.
Newell; Bruce D. and DIXON; MARK show quick release couplers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651